Title: To James Madison from Sylvanus Bourne, 11 November 1806
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Novr. 11 1806

The inclosed Gazette contains some interesting details of the late military operations of the Emperor of France, which must be read with astonishment by posterity: indeed the scenes which daily present themselves to view on the theater of Europe are in the highest degree calculated to excite surprise & they cannot fail to arrest the attention of the philosophic mind, disposed to search into futurity & calculate the Consequences of such extraordinary events.
I have lately transmitted by quadruplicate Copies a Letter from the King of Holland to the President of the U States which I hope may duly arrive, as I have reason to believe that the reply will be anxiously waited for on the part of this Govt.  With sentiments of great respect I have the honor to be yr Ob Sert.

S. Bourne

